Citation Nr: 0923719	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-20 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right lung middle lobectomy.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from August 1966 to March 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).  

The issue of entitlement to an evaluation in excess of 10 
percent for service-connected residuals of a right lung 
middle lobectomy is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.   


FINDING OF FACT

The Veteran's surgical scar is superficial and painful but is 
not deep and does not caused limitation of motion.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected residuals of a surgical 
scar have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic 
Codes 6844-7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in March 2005, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation.  In 
accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible 
for obtaining and the evidence that was considered VA's 
responsibility to obtain.  No additional private medical 
evidence was subsequently added to the claims file.  

The Veteran was informed in the April 2006 Statement of the 
Case that an appropriate effective date would be assigned if 
his claim was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran was also advised at that 
time that VA used a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disability has on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in April 2005.  

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  


Analysis of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  


A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

The Veteran was granted service connection for residuals of a 
surgical scar by rating decision in May 1999 as secondary to 
his service-connected residuals of a right lung middle 
lobectomy and assigned a 10 percent evaluation, effective 
October 16, 1998, under Diagnostic Codes 6844-7804.  

Scars (other than those involving the head, face, or neck) 
that are deep or that cause limited motion warrant a 10 
percent for an area or areas exceeding 6 square inches (39 
sq. cm.).  A 20 percent rating is warranted for an area or 
areas of such scars exceeding 12 square inches (77 sq.cm.).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2008).



A 10 percent rating is warranted for scars which are 
superficial and unstable.   38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2008).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent rating is warranted for a superficial scar which 
is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

The Veteran's current 10 percent evaluation for residuals of 
a surgical scar from his right lung middle lobectomy 
represents the maximum assignable rating under Diagnostic 
Code 7804 for a scar that is superficial and painful.  To 
warrant a rating in excess of 10 percent there would need to 
be evidence that the scar was deep or caused limitation of 
motion and affected an area of at least 9 square inches, 
meaning that it more nearly approximated the criteria for a 
20 percent rating under Diagnostic Code 7801, which is not 
shown in this case.  

When examined in April 2005, the scar was described as 37 cm 
in length and 1 cm in width with elevation but without 
tenderness to palpation, disfigurement, ulceration, 
adherence, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture, or loss of motion.  
Consequently, a schedular rating in excess of 10 percent for 
service-connected residuals of a surgical scar is denied.

As there is no medical evidence of a change in severity of 
the Veteran's surgical scar during the appeal period, a 
staged rating for the veteran's scar is not warranted under 
Hart, supra.  

As the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
service-connected surgical scar, the benefit-of-the-doubt 
rule is not for application.  38 C.F.R. § 4.7; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
ORDER

A rating in excess of 10 percent for service-connected 
residuals of a surgical scar is denied.


REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the claim for a disability 
rating higher than 10 percent for the Veteran's residuals of 
a right lung middle lobectomy.  A remand is required because 
the Veteran has not been afforded an adequate compensation 
examination to assess the severity of this disorder.

The Veteran was afforded a pulmonary examination for VA 
compensation purposes in April 2005.  The report shows that 
the Veteran had pulmonary function tests that showed his 
Forced Vital Capacity (FVC), Forced Expiratory Volume (FEV-
1), and FEV-1/FVC.

However, the pulmonary function testing at that time did not 
include all necessary findings to accurately evaluate his 
pulmonary disorder under the applicable rating criteria for 
restrictive lung disease.  In particular, the test did not 
include a finding for the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) or an 
explanation as to why the test would not be useful or valid.  
See 38 C.F.R. § 4.96(d)(2) and 38 C.F.R. § 4.97, Diagnostic 
Code 6844 (2008).

Consequently this examination report is inadequate for rating 
purposes, thereby requiring that the Veteran be afforded 
another pulmonary examination in order to accurately assess 
the severity of his pulmonary disorder.  See 38 U.S.C.A. § 
5103A; see also Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran and request that he identify all 
health care providers who have treated 
him for his service-connected residuals 
of a right lung middle lobectomy since 
April 2005, the date of the most recent 
treatment records on file.  After 
securing any appropriate consent from 
the Veteran, VA must attempt to obtain 
copies of all treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran and his 
representative of this and request them 
to provide copies of the outstanding 
medical records.

2.  The Veteran should be afforded 
another pulmonary examination to 
determine the current severity of his 
service-connected lung disability.  The 
following considerations will govern the 
examination:

a. The claims folder, and a copy of this 
remand, will be reviewed by the examiner 
in conjunction with the examination, and 
the examiner must acknowledge such 
receipt and review in any report 
generated.

b. All necessary testing should be done, 
to include a pulmonary function test and 
any other appropriate testing.  The 
examiner should review the results of 
any testing prior to completion of the 
examination report.

c. The results of the pulmonary function 
test should be recorded in the 
appropriate manner for rating purposes, 
to include: (a) the percentage of 
predicted FEV-1 and FEV-1/FVC; (b) the 
percentage of predicted of DLCO (SB).  
The examiner should also determine 
whether the Veteran has any of the 
following symptoms: (i) cor pulmonale 
(right heart failure), or (ii) pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or (iii) right 
ventricular hypertrophy, or (iv) a 
requirement of outpatient oxygen 
therapy, or (v) maximum exercise 
capacity of less than 20/ml/kg/min as 
measured by oxygen consumption with 
cardiac or respiratory limitation.

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the Veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the AMC/RO must review the 
claims folder and ensure that all 
required developmental actions have been 
conducted and completed in full.  The 
AMC/RO must then readjudicate the claim 
for an evaluation in excess of 10 
percent for service-connected residuals 
of a right lung middle lobectomy.  If 
the claim is not granted to the 
Veteran's satisfaction, the AMC/RO will 
send him and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond.
Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


